[Cite as Bumpus v. Ward, 2012-Ohio-4674.]


                                      COURT OF APPEALS
                                     KNOX COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

                                                     JUDGES:
MARTHA BUMPUS                                :       Hon. Patricia A. Delaney, P.J.
                                             :       Hon. W. Scott Gwin, J.
                       Plaintiff-Appellant   :       Hon. Sheila G. Farmer, J.
                                             :
-vs-                                         :
                                             :       Case No. 2012-CA-5
LLOYD WARD, P.C., ET AL                      :
                                             :
                    Defendant-Appellee       :       OPINION




CHARACTER OF PROCEEDING:                         Civil appeal from the Knox County Court of
                                                 Common Pleas, Case No. 11OT05-260

JUDGMENT:                                        Reversed and Remanded


DATE OF JUDGMENT ENTRY:                          October 9, 2012




APPEARANCES:

For Plaintiff-Appellant                          For Defendant-Appellee

JEREMIAH HECK                                    FREDERICK STRATMANN
KATHERINE L. KEENAN                              ADAMS BABNER, LLC
580 E. Rich Street                               5003 Horizons Drive, Ste. 200
Columbus, OH 43215                               Columbus, OH 43215
[Cite as Bumpus v. Ward, 2012-Ohio-4674.]


Gwin, J.,

        {¶1}    Appellant Martha Bumpus [“Bumpus”] appeals the January 23, 2012

Judgment Entry of the Knox County Court of Common Pleas dismissing her case

against appellees Lloyd Ward P.C, dba Lloyd Ward & Associates, Lloyd Ward Group,

LLC, Lloyd Ward, ABD Debt Relief Ltd., Co., Lloyd Renger and Kevin Devoto

[hereinafter collectively "Ward"].

                                     Facts and Procedural History

        {¶2}    Bumpus alleges that Ward is a “for profit” debt relief or credit repair

company that promises consumers resolution of their credit card debt at a substantial

discount. Unfortunately, some such companies predatory fee practices can exacerbate

the consumer’s financial problems.

        {¶3}    Ohio protects its citizens from predatory and potentially harmful debt relief

practices by the Ohio Debt Adjustment Act, R.C. Chapter 4710 [“DACA”], the Ohio

Credit Services Organization Act, R.C. Chapter 4712 [“CSOA”], and the Ohio Consumer

Sales Practices Act, R.C. Chapter 1345 [“CSPA”].

        {¶4}    Bumpus filed a complaint on May 6, 2011 alleging in part that Ward has

attempted to circumvent the consumer protection laws by advancing a pretense that the

debt relief services are being performed by an attorney, thereby evading the consumer

protection laws applicable to debt settlement and credit repair companies. Bumpus

alleged in her complaint that an attorney did not in fact perform the services.

        {¶5}    In response on June 23, 2011, Ward filed a “Motion to Dismiss or in the

Alternative to Transfer Venue.” Ward argued that Bumpus’ complaint failed to state a

claim upon which relief can be granted pursuant to Civ.R. 12(B)(6). Ward further argued
Knox County, Case No. 2012-CA-5                                                               3


that if the court did not dismiss the complaint pursuant to Civ.R. 12(B)(6), the court,

pursuant to Civ.R. 3 and 12(B)(3), should find Knox County, Ohio to be an inconvenient

forum. Ward asked the trial court to stay the proceedings to allow Bumpus to cure this

defect by filing the suit in the State of Texas. Ward attached four exhibits to its motion.

       {¶6}   On January 23, 2012, the trial court filed its Judgment Entry stating,

              The Court, after a review of the pleadings, the case file, and the

       applicable law finds and IT IS ORDERED that Defendants’ Motion is well

       taken and is herby sustained.

                                      Assignments of Error

       {¶7}   Bumpus raises two assignments of error,

       {¶8}   “I. THE TRIAL COURT ERRED IN GRANTING APPELLEES' MOTION TO

DISMISS OR IN THE ALTERNATIVE TRANSFER VENUE.

       {¶9}   “II. THE TRIAL COURT ERRED IN DECLARING KNOX COUNTY

FORUM      NON-CONVENIENCE           AND     FINDING     THAT     VENUE      SHOULD       BE

TRANSFERRED TO DALLAS COUNTY, TEXAS.”

                                             Analysis

       {¶10} At the outset we recognize, as do the parties, that the trial court’s January

23, 2012 does not specifically state whether the trial court dismissed the case for failure

to state a claim upon which relief can be granted pursuant to Civ.R. 12(B)(6) or for

forum non-conveniens pursuant to Civ.R. 3 and 12(B)(3).

                                                 I.

       {¶11} In her first assignment of error, Bumpus argues that the trial court erred in

dismissing her complaint for failure to state a claim on which relief can be granted.
Knox County, Case No. 2012-CA-5                                                               4


       {¶12} When granting a motion to dismiss under Civ.R. 12(B)(6), “it must appear

beyond doubt that the plaintiff can prove no set of facts entitling [plaintiff] to relief.” Vail

v. Plain Dealer Publishing Co., 72 Ohio St.3d 279, 1995-Ohio-187, 649 N.E.2d 182.

(Internal citation omitted.) The claims set forth in the complaint must be plausible, rather

than conceivable. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167

L.Ed.2d 929 (2007). While a complaint attacked by a Civ.R. 12(B)(6) motion to dismiss

does not need detailed factual allegations, a plaintiff’s obligation to provide the grounds

for her entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do. Id. Factual allegations must be

enough to raise a right to relief above the speculative level. Id. The court looks not at

whether the plaintiff “will ultimately prevail but whether the claimant is entitled to offer

evidence to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S.Ct. 1683,

40 L.Ed.2d 90 (1974).

       {¶13} “All that the civil rules require is a short, plain statement of the claim that

will give the defendant fair notice of the plaintiff's claim and the grounds upon which it is

based.” Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 102 L.Ed.2d 80(1957). See

also Civ.R. 8(A)(1). When filing a claim pursuant to Civ.R. 8(A), “[a] party is not required

to ‘plead the legal theory of recovery’”; furthermore, “a pleader is not bound by any

particular theory of a claim but that the facts of the claim as developed by the proof

establish the right to relief.” Illinois Controls, Inc. v. Langham, 70 Ohio St.3d 512, 526,

639 N.E.2d 771(1994). Indeed, “that each element of [a] cause of action was not set

forth in the complaint with crystalline specificity” does not render it fatally defective and

subject to dismissal. Border City S. & L. Assn. v. Moan, 15 Ohio St.3d 65, 66, 472
Knox County, Case No. 2012-CA-5                                                          5


N.E.2d 350(1984). However, “‘the complaint must contain either direct allegations on

every material point necessary to sustain a recovery on any legal theory, even though it

may not be the theory suggested or intended by the pleader, or contain allegations from

which an inference fairly may be drawn that evidence on these material points will be

introduced at trial.’” Fancher v. Fancher, 8 Ohio App.3d 79, 83, 455 N.E.2d 1344(1st

Dist. 1982), quoting 5 Wright & Miller, Federal Practice & Procedure: Civil at 120–123,

Section 1216 (1969).

      {¶14} Civ.R. 12(B) states:

             When a motion to dismiss for failure to state a claim upon which

      relief can be granted presents matters outside the pleading and such

      matters are not excluded by the court, the motion shall be treated as a

      motion for summary judgment and disposed of as provided in Rule 56.

      Provided however, that the court shall consider only such matters outside

      the pleadings as are specifically enumerated in Rule 56. All parties shall

      be given reasonable opportunity to present all materials made pertinent to

      such a motion by Rule 56.

      {¶15} “It is the court's responsibility either to disregard extraneous material or to

convert a motion to dismiss into a motion for summary judgment when additional

materials are submitted.” Keller v. Columbus, 100 Ohio St.3d 192, 2003–Ohio–5599,

797 N.E.2d 964, ¶ 18. Moreover, “courts cannot rely on evidence or allegations outside

the complaint to determine a Civ.R. 12(B)(6) motion.” State ex rel. Fuqua v. Alexander,

79 Ohio St. 3d 206, 207, 680 N.E.2d 985. It is error to do so. Id. Where a trial court

chooses to consider materials outside the pleadings, the court must convert the motion
Knox County, Case No. 2012-CA-5                                                           6


to dismiss into a motion for summary judgment, notify all parties and give them a

reasonable opportunity to present all materials made pertinent to such a motion by Rule

56. Civ.R. 12(B); State ex rel. The v. Cos. v. Marshall, 81 Ohio St.3d 467, 470, 692

N.E.2d 198 (1998).

       {¶16} An order granting a Civ.R. 12(B)(6) motion to dismiss is subject to de novo

review. Perrysburg Twp. v. Rossford, 103 Ohio St.3d 79, 2004-Ohio-4362, 814 N.E.2d

44, ¶ 5. In reviewing whether a motion to dismiss should be granted, we accept as true

all factual allegations in the complaint. Mitchell v. Lawson Milk Co., 40 Ohio St.3d 190,

192, 532 N.E.2d 753(1988).

A. Ohio Consumer Sales Practices Act and Debt Adjustment Companies Act.

       {¶17} In her first cause of action, Bumpus alleged that Ward violated the CSPA

and the DACA.

       {¶18} Accepting the allegations of the complaint as true, the Court finds that

Bumpus has adequately pled “a short and plain statement of the claim” that “give[s] the

defendant fair notice” of the claim and plaintiff's grounds for relief. Twombly, 550 U.S. at

554-555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (quoting Fed.R.Civ.P. 8(a)(2) and Conley v.

Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). Here, Bumpus tracks the

language of the CSPA's definition of “consumer” “supplier”; the DACA definition of

“engaging in debt adjustment activities” and identifies the conduct, which allegedly

brings Ward within each statute. (See Compl. ¶¶ 24-30; 53.) Such allegations satisfy the

liberal notice pleading requirements of Civ.R. 8(a) and preclude dismissal pursuant to

Civ.R. 12(B)(6).

B. Credit Services Organization Act.
Knox County, Case No. 2012-CA-5                                                          7


      {¶19} In Count 2 of her complaint, Bumpus alleged Ward violated the CSOA.

Thus, Bumpus must set forth sufficient facts demonstrating that she is a “buyer” and

Ward qualifies as a “credit services organization” under the statutory definition. Snook v.

Ford Motor Co., 142 Ohio App.3d 212, 216, 755 N.E.2d 380 (2nd Dist. 2001).

      {¶20} R.C. 4712.01(A) defines “buyer” as

             (A) “Buyer” means an individual who is solicited to purchase or who

      purchases the services of a credit services organization for purposes other

      than obtaining a business loan as described in division (B)(6) of section

      1343.01 of the Revised Code.

      {¶21} The act further provides what is and what is not a “credit services

organization,”

             (C)(1) “Credit services organization” means any person that, in

      return for the payment of money or other valuable consideration readily

      convertible into money for the following services, sells, provides, or

      performs, or represents that the person can or will sell, provide, or

      perform, one or more of the following services:

             (a) Improving a buyer's credit record, history, or rating;

             (b) Obtaining an extension of credit by others for a buyer;

             (c) Providing advice or assistance to a buyer in connection with

      division (C)(1)(a) or (b) of this section;

             (d) Removing adverse credit information that is accurate and not

      obsolete from the buyer's credit record, history, or rating;
Knox County, Case No. 2012-CA-5                                                         8


            (e) Altering the buyer's identification to prevent the display of the

     buyer's credit record, history, or rating.

            (2) “Credit services organization” does not include any of the

     following:

            (a) A person that makes or collects loans, to the extent these

     activities are subject to licensure or registration by this state;

            (b) A mortgage broker, as defined in section 1322.01 of the

     Revised Code, that holds a valid certificate of registration under sections

     1322.01 to 1322.12 of the Revised Code;

            (c) A lender approved by the United States secretary of housing

     and urban development for participation in a mortgage insurance program

     under the “National Housing Act,” 48 Stat. 1246 (1934), 12 U.S.C.A. 1701,

     as amended;

            (d) A bank, savings bank, or savings and loan association, or a

     subsidiary or an affiliate of a bank, savings bank, or savings and loan

     association. For purposes of division (C)(2)(d) of this section, “affiliate” has

     the same meaning as in division (A) of section 1101.01 of the Revised

     Code and “bank,” as used in division (A) of section 1101.01 of the Revised

     Code, is deemed to include a savings bank or savings and loan

     association.

            (e) A credit union organized and qualified under Chapter 1733. of

     the Revised Code or the “Federal Credit Union Act,” 84 Stat. 994

     (1970), 12 U.S.C.A. 1751, as amended;
Knox County, Case No. 2012-CA-5                                                           9


              (f) A budget and debt counseling service, as defined in division (D)

       of section 2716.03 of the Revised Code, provided that the service is a

       nonprofit organization exempt from taxation under section 501(c)(3) of the

       “Internal Revenue Code of 1986,” 100 Stat. 2085, 26 U.S.C.A. 501, as

       amended, and that the service is in compliance with Chapter 4710. of the

       Revised Code;

              (g) A consumer reporting agency that is in substantial compliance

       with the “Fair Credit Reporting Act,” 84 Stat. 1128, 15 U.S.C.A. 1681a, as

       amended.

              (h) A mortgage banker;

              (i) Any political subdivision, or any governmental or other public

       entity, corporation, or agency, in or of the United States or any state of the

       United States;

              (j) A college or university, or controlled entity of a college or

       university, as defined in section 1713.05 of the Revised Code;

              (k) A motor vehicle dealer licensed pursuant to Chapter 4517. of

       the Revised Code acting within the scope and authority of that license or a

       motor vehicle auction owner licensed pursuant to Chapters 4517. and

       4707. of the Revised Code acting within the scope and authority of that

       license.

       {¶22} Accepting the allegations of the complaint as true, this Court finds that

Bumpus has adequately pled “a short and plain statement of the claim” that “give[s] the

defendant fair notice” of the claim and plaintiff's grounds for relief. Twombly, 550 U.S. at
Knox County, Case No. 2012-CA-5                                                       10

554-555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (quoting Fed.R.Civ.P. 8(a)(2) and Conley v.

Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). Here, Bumpus tracks the

language of the CSOA’s definition of “buyer” and “credit services organization” and

identifies the conduct that allegedly brings Ward within the statute. (See Compl. ¶¶ 7;

60-63.) Such allegations satisfy the liberal notice pleading requirements of Civ.R. 8(a)

and preclude dismissal pursuant to Civ.R. 12(B)(6). Ward’s argument about what its

business actually involves more appropriately belongs in a motion for summary

judgment.

C. Credit Repair Organizations Act.

      {¶23} Bumpus’ third cause of action alleged that Ward violated the CROA. The

CROA is intended,

             (1) to ensure that prospective buyers of the services of credit repair

      organizations are provided with the information necessary to make an

      informed decision regarding the purchase of such services; and (2) to

      protect the public from unfair or deceptive advertising and business

      practices by credit repair organizations.

15 U.S.C. 1679(b). To achieve these ends, the CROA regulates the activities of “credit

repair organizations,” which are defined to include,

      any person who uses any instrumentality of interstate commerce or the

      mails to sell, provide, or perform (or represent that such person can or will

      sell, provide, or perform) any service, in return for the payment of money

      or other valuable consideration, for the express or implied purpose of (i)

      improving any consumer's credit record, credit history, or credit rating; or
Knox County, Case No. 2012-CA-5                                                         11


      (ii) providing advice or assistance to any consumer with regard to any

      activity or service described in clause (i).

15 U.S.C. 1679a (3)(A).

      {¶24} To establish that Ward operated as a credit repair organization within the

meaning of the CROA, it must be shown that they “(1) used any instrumentality of

interstate commerce, or the mails, to (2) sell, provide, or perform (or represent that they

could do so) (3) in return for valuable consideration (4) services or advice about

services (5) for the express or implied purpose of improving a consumer's credit record,

credit history, or credit rating.” Hillis v. Equifax Consumer Servs., Inc., 237 F.R.D. 491,

511 (N.D.Ga.2006) (citing 15 U.S.C. 1679a(3)).

      {¶25} Further, the CROA prohibits a credit repair organization from charging or

receiving “any money or other valuable consideration for the performance of any service

which the credit repair organization has agreed to perform for any consumer before

such service is fully performed.” 15 U.S.C. 1679b(b).

      {¶26} The CROA requires a credit repair organization to provide prescribed

disclosures to consumers. Before executing a contract or agreement with a consumer, a

credit repair organization must provide the consumer a separate written statement of

“Consumer Credit File Rights Under State and Federal Law” in a statutorily prescribed

form. 15 U.S.C. 1679c (a), (b).

      {¶27} The CROA also prohibits a credit repair organization from providing any

services to a consumer until (1) the consumer has signed a written and dated contract

for the purchase of such service and (2) three business days have passed since the

date the contract was signed. 15 U.S.C. 1679d (a), (b). The contract must contain “a
Knox County, Case No. 2012-CA-5                                                          12


conspicuous statement in bold face type, in immediate proximity to the space reserved

for the consumer's signature on the contract,” stating that the consumer may cancel the

contract without penalty or obligation at any time before midnight of the third business

day after the date on which the consumer signs the contract. 15 U.S.C. 1679d (b)(4).

       {¶28} The CROA also prohibits any person from making or using “any untrue or

misleading representation of the services of the credit repair organization.” 15 U.S.C.

1679b (a).

       {¶29} Accepting the allegations of the complaint as true, the Court finds that

Bumpus has adequately pled “a short and plain statement of the claim” that “give[s] the

defendant fair notice” of the claim and plaintiff's grounds for relief. Twombly, 550 U.S. at

554-555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (quoting Fed.R.Civ.P. 8(a)(2) and Conley v.

Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). Here, Bumpus tracks the

language of the CROA’s definition of “consumer” and “credit repair organization”; and

identifies the conduct that allegedly brings Ward within the statute. (See Compl. ¶¶ 25-

30; 67-68.) Such allegations satisfy the liberal notice pleading requirements of Civ.R.

8(a) and preclude dismissal pursuant to Civ.R. 12(B)(6). Ward’s argument about what

its business actually involves more appropriately belongs in a motion for summary

judgment.

D. Fraud.

       {¶30} In her fourth cause of action, Bumpus alleged fraud, as well as fraud in the

inducement.

       {¶31} Fraud requires proof of the following elements: (1) a representation or,

where there is a duty to disclose, omission of a fact, (2) which is material to the
Knox County, Case No. 2012-CA-5                                                         13


transaction at hand, (3) made falsely, with knowledge of its falsity, or with such utter

disregard and recklessness as to whether it is true or false that knowledge may be

inferred, (4) with the intent of misleading another into relying upon it, (5) justifiable

reliance upon the representation or concealment, and (6) a resulting injury proximately

caused by the reliance. Cohen v. Lamko, Inc., 10 Ohio St.3d 167, 462 N.E.2d

407(1984). In all averments of fraud, the circumstances constituting fraud must be

stated with particularity. Civ.R. 9(B).

               “There are usually three reasons cited for the requirement of

       particularity. First, particularity is required to protect defendants from the

       potential harm to their reputations which may attend general accusations

       of acts involving moral turpitude. Second, particularity ensures that the

       obligations are concrete and specific so as to provide defendants notice of

       what conduct is being challenged. Finally, the particularity requirement

       inhibits the filing of complaints as a pretext for discovery of unknown

       wrongs.” Korodi v. Minot (1987), 40 Ohio App.3d 1, 4, 531 N.E.2d 318.

       Typically, the requirement of particularity includes “the time, place and

       content of the false representation, the fact misrepresented, and the

       nature of what was obtained or given as a consequence of the fraud.”

       Baker v. Conlan (1990), 66 Ohio App. 3d 454, 458, 585 N.E. 2d 543.”

Carter-Jones Lumber Co. v. Denune, 132 Ohio App.3d 430, 433, 725 N.E.2d 330(10th

Dist. 1999).

       {¶32} A claim of fraud in the inducement arises when a party is induced to enter

into an agreement through fraud or misrepresentation. “The fraud relates not to the
Knox County, Case No. 2012-CA-5                                                             14

nature or purport of the [contract], but to the facts inducing its execution * * *.” Haller v.

Borror Corp., 50 Ohio St.3d 10, 14, 552 N.E.2d 207(1990). In order to prove fraud in the

inducement, a plaintiff must prove that the defendant made a knowing, material

misrepresentation with the intent of inducing the plaintiff's reliance, and that the plaintiff

relied upon that misrepresentation to her detriment. Beer v. Griffith, 61 Ohio St.2d 119,

123, 399 N.E.2d 1227(1980); ABM Farms v. Woods, 81 Ohio St.3d 498, 502, 692

N.E.2d 574(1998).

       {¶33} Construing the pleadings in the light most favorable to Bumpus, it is

apparent that these requirements are met by the allegations in the complaint.

       {¶34} Bumpus alleged that she was mislead into believing that an attorney

would perform the services promised when in fact “non-attorneys” were performing the

legal services. Compl. ¶¶11-15. Granting Bumpus the benefit of all favorable inferences,

it is possible that proof of such facts at trial could establish Ward’s liability. Furthermore,

while the remaining allegations in Bumpus’ complaint may or may not prove to be

relevant in determining whether Ward’s conduct amounts to a fraudulent or deceptive

business practice, that inquiry involves questions of fact that are not properly addressed

on a motion to dismiss. Ward’s argument about what its business actually involves more

appropriately belongs in a motion for summary judgment.

E. Piercing the Corporate Veil.

       {¶35} Bumpus’ fifth and final cause of action seeks to hold the individual

principals liable.

       {¶36} Piercing the corporate veil operates an exception to the general rule that

shareholders are not personally liable for the debts of a corporation. See Dole Food Co.
Knox County, Case No. 2012-CA-5                                                         15

v. Patrickson, 538 U.S. 468, 475, 123 S.Ct. 1655, 155 L.Ed.2d 643 (2003). Courts in

Ohio apply a three-prong test for determining whether to pierce the corporate

veil. Belvedere Condo. Unit Owners' Ass'n v. R.E. Roark Cos., Inc., 67 Ohio St.3d 274,

289, 617 N.E.2d 1075 (1993). The Ohio Supreme Court in Dombroski v. Wellpoint, Inc.,

119 Ohio St.3d 506, 513, 895 N.E.2d 538 (2008) held that “to fulfill the second prong of

the Belvedere test for piercing the corporate veil, the plaintiff must demonstrate that the

defendant shareholder exercised control over the corporation in such a manner as to

commit fraud, an illegal act, or a similarly unlawful act.” 119 Ohio St.3d 506, 895 N.E.2d

538.

       {¶37} In a somewhat analogous situation, courts have employed a slightly

different approach in construing the Federal Trade Commission Act (“FTCA”), 15 U.S.C.

41 et seq. The FTC is charged with enforcement of Section 5(a) of the FTC Act, 15

U.S.C. 45(a), which prohibits deceptive acts and practices in or affecting commerce.

Pursuant to Section 410(a) of the Credit Repair Organizations Act (the “CROA”), 15

U.S.C. 1679h (a), the FTC also has the authority to enforce provisions of the CROA

relating to credit repair organizations. Section 410(b) of the CROA, 15 U.S.C. 1679h

(b), grants the FTC authority to enforce the CROA in the same manner as it enforces

the FTC Act. See, FTC v. RCA Credit Services, LLC, 727 F.Supp.2d 1320, 1324-

1325(MD Fla. 2010).

       {¶38} An individual may be held liable under the FTCA for corporate practices if

the FTC first can prove the corporate practices were misrepresentations or omissions of

a kind usually relied on by reasonably prudent persons and that consumer injury

resulted. FTC v. Kitco of Nevada, Inc., 612 F.Supp. 1282 (D.Minn.1985). Once
Knox County, Case No. 2012-CA-5                                                         16


corporate liability is established, the FTC must show that the individual defendants

participated directly in the practices or acts or had authority to control them. Kitco, 612

F.Supp. at 1292. Authority to control the company can be evidenced by active

involvement in business affairs and the making of corporate policy, including assuming

the duties of a corporate officer. Kitco, 612 F.Supp. at 1292; see e.g., Consumer Sales

Corp. v. FTC, 198 F.2d 404, 408 (2d Cir.1952), cert. denied, 344 U.S. 912, 73 S.Ct.

335, 97 L.Ed. 703 (1953); FTC v. World Media Brokers, 415 F.3d 758, 764 (7th

Cir.2005).

        {¶39} In the case at bar, accepting the allegations of the complaint as true, this

Court finds that Bumpus has adequately pled “a short and plain statement of the claim”

that “give[s] the defendant fair notice” of the claim and plaintiff's grounds for relief.

Twombly, 550 U.S. at 554-555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (quoting Fed.R.Civ.P.

8(a)(2) and Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). Here,

Bumpus has alleged that the named individuals had complete control over the individual

entities, which acted as each individuals “alter ego.” Bumpus further set forth sufficient

facts to allege that the named individuals controlled the entities in an egregious manner

so as to commit fraud, violate the DACA, the CSOA, the CROA and the CSPA. Such

allegations satisfy the liberal notice pleading requirements of Civ.R. 8(a) and preclude

dismissal pursuant to Civ.R. 12(B)(6).

        {¶40} For the foregoing reasons, Bumpus’ first assignment of error is sustained

in its entirety.
Knox County, Case No. 2012-CA-5                                                                 17


                                                    II.

        {¶41} In her second assignment of error, Bumpus argues that the trial court

erred in granting Ward’s Motion to Dismiss or in the Alternative Transfer Venue. In the

trial court Ward argued that the Court of Common Pleas Knox County, Ohio was an

inconvenient forum to address Bumpus’ Complaint and that the Courts in the State of

Texas were a more appropriate forum and proper venue for this case.

        {¶42} A review of the trial court’s January 23, 2012 Judgment Entry dismissing

Bumpus’ case does not contain an explicit finding that Knox County, Ohio is an

inconvenient forum. However, it is clear from Ward’s motion and Bumpus’ response

filed in the trial court that, to the extent the trial court considered this issue, the trial court

relied upon the doctrine of forum non-conveniens. It does not appear that the trial court

considered the contract’s forum selection clause.

        {¶43} In Clark v. Consol. Foods Corp., 5th Dist. No. CA-4906, 1978 WL 21757

(Dec. 13, 1978), this Court held,

               At the outset, this court determines that the judgment of the trial

        court is a final appealable order. The judgment entry requires plaintiffs to

        proceed in a forum outside the State of Ohio or in the alternative the

        action is to be dismissed without prejudice. The practical effect of this

        judgment is to preclude plaintiffs, residents of Ohio, from pursuing a legal

        remedy in the courts of Ohio; consequently, a substantial right of the

        appellants is adversely affected.

Id. at *2.
Knox County, Case No. 2012-CA-5                                                       18


      {¶44} If a trial court decides the issue of jurisdiction without holding an

evidentiary hearing, the court must consider the allegations in the pleadings, as well as

any other evidentiary materials, in a light most favorable to the party seeking to

establish personal jurisdiction, and determine whether that party has set forth a prima

facie case for jurisdiction. Meglan, Meglan & Co., Ltd. v. Abante Corp., 10th Dist. No.

07AP-130, 2007-Ohio-5013; Residential Finance Corp. v. Greenpoint Mortgage

Funding, Inc., 10th Dist. No. 09AP-497. 2010-Ohio-1322, ¶ 16.

      {¶45} When determining whether a state court has personal jurisdiction over a

nonresident individual, “the court must determine whether the state's ‘long-arm’ statute

and applicable civil rule confer personal jurisdiction * * *.” U.S. Sprint Communications

Co., L.P. v. Mr. K's Foods, Inc., 68 Ohio St.3d 181, 184, 624 N.E.2d 1048, 1051(1994).

Therefore, nonresident individuals must have certain “minimum contacts” with the forum

state. Universal Coach, Inc. v. New York City Transit Auth., Inc., 90 Ohio App.3d 284,

287, 629 N.E.2d 28, 30(8th Dist. 1993), citing Internatl. Shoe Co. v. Washington, 326

U.S. 310, 66 S.Ct. 154, 90 L.Ed. 95(1945). In order to obtain minimum contacts, the

plaintiff must prove that the nonresident defendant “purposely avail[ed himself] of the

privilege of conducting activities within the forum State.” Hanson v. Denckla, 357 U.S.

235, 253, 78 S.Ct. 1228, 1240, 2 L.Ed.2d 1283, 1298(1958).

      {¶46} R.C. 2307.382 and Civ.R. 4.3(A) provides the governing provisions for the

minimum contact analysis. Essentially, R.C. 2307.382 and Civ.R. 4.3(A) are

coextensive and “complement each other.” U.S. Sprint at 184, 624 N.E.2d 1048, quoting

Kentucky Oaks Mall Co. v. Mitchell's Formal Wear, Inc., 53 Ohio St.3d 73, 75, 559

N.E.2d 477(1990). R.C. 2307.382 provides:
Knox County, Case No. 2012-CA-5                                                       19


            (A) A court may exercise personal jurisdiction over a person who

     acts directly or by an agent, as to a cause of action arising from the

     person's:

            (1) Transacting any business in this state;

            (2) Contracting to supply services or goods in this state;

            (3) Causing tortious injury by an act or omission in this state;

            (4) Causing tortious injury in this state by an act or omission outside

     this state if he regularly does or solicits business, or engages in any other

     persistent course of conduct, or derives substantial revenue from goods

     used or consumed or services rendered in this state;

            (5) Causing injury in this state to any person by breach of warranty

     expressly or impliedly made in the sale of goods outside this state when

     he might reasonably have expected such person to use, consume, or be

     affected by the goods in this state, provided that he also regularly does or

     solicits business, or engages in any other persistent course of conduct, or

     derives substantial revenue from goods used or consumed or services

     rendered in this state;

            (6) Causing tortious injury in this state to any person by an act

     outside this state committed with the purpose of injuring persons, when he

     might have reasonably expected that some person would be injured

     thereby in this state;
Knox County, Case No. 2012-CA-5                                                          20


                (7) Causing tortious injury to any person by a criminal act, any

       element of which takes place in this state, which he commits or in the

       commission of which he is guilty of complicity;

                (8) Having an interest in, using, or possessing real property in this

       state;

                (9) Contracting to insure any person, property, or risk located within

       this state at the time of the contracting.

       {¶47} When deciding whether a defendant falls within the reach of the long-arm

statute, a court should consider three factors:

                First, the defendant must purposely avail himself of the privilege of

       acting in the forum state or causing a consequence in the forum state.

       Second, the cause of action must arise from the defendant's activities

       there. Finally, the acts of the defendant or consequences caused by the

       defendant must have a substantial enough connection with the forum state

       to make the exercise of jurisdiction over the defendant reasonable.

Cincinnati Art Galleries v. Fatzie, 70 Ohio App.3d 696, 699, 591 N.E.2d 1336, 1338(1st

Dist. 1990), quoting S. Machine Co. v. Mohasco Industries, Inc. 401 F.2d 374, 381(6th

Cir. 1968).

       {¶48} Based upon the facts pled in the complaint and briefs submitted it is

apparent that Ward conducted business with Bumpus in Knox County, Ohio. Ward

engaged in business in Ohio, solicited business in Ohio, availed themselves of the

marketplace and secured benefits from Ohio’s residents.
Knox County, Case No. 2012-CA-5                                                            21


       {¶49} The ultimate inquiry under the doctrine of forum non-conveniens is “where

[a] trial will best serve the convenience of the parties and the ends of justice.” Chambers

v. Merrell-Dow Pharmaceuticals, Inc., 35 Ohio St.3d 123, 519 N.E.2d 370 (1988). The

doctrine furnishes criteria that “are to be applied flexibly, with each case turning on its

own facts.” Id. at 126, 519 N.E.2d 370. These factors may be divided into the private

interests of the litigants and factors of public interest involving the courts and citizens of

the forum. Id. at 126, 519 N.E.2d 370.

       {¶50} In the case at bar, a balancing of the private and public factors weigh

heavily in support of maintaining Bumpus’ action in Knox County, Ohio.

       {¶51} Thus, the trial court erred in finding Knox County, Ohio to be an

inconvenient forum. We express no opinion on the validity or the enforceability of the

contracts forum selection or choice of law clauses as the trial court did not consider

these clauses in its decision finding Knox County to be a forum non-conveniens.
Knox County, Case No. 2012-CA-5                                                22


      {¶52} Bumpus’ second assignment of error is sustained in its entirety.

      {¶53} The judgment of the Knox County Court of Common Pleas is reversed and

this case is remanded for further proceedings consistent with this opinion.

By Gwin, J.,

Delaney, P.J., and

Farmer, J., concur


                                             _________________________________
                                             HON. W. SCOTT GWIN


                                             _________________________________
                                             HON. PATRICIA A. DELANEY


                                             _________________________________
                                             HON. SHEILA G. FARMER




WSG:clw 0907
[Cite as Bumpus v. Ward, 2012-Ohio-4674.]


                IN THE COURT OF APPEALS FOR KNOX COUNTY, OHIO

                                  FIFTH APPELLATE DISTRICT


MARTHA BUMPUS                                   :
                                                :
                          Plaintiff-Appellant   :
                                                :
                                                :
-vs-                                            :       JUDGMENT ENTRY
                                                :
LLOYD WARD, P.C., ET AL                         :
                                                :
                                                :
                       Defendant-Appellee       :       CASE NO. 2012-CA-5




       For the reasons stated in our accompanying Memorandum-Opinion, the judgment of

the Knox County Court of Common Pleas is reversed and this case is remanded for

further proceedings consistent with this opinion. Costs to appellee.




                                                    _________________________________
                                                    HON. W. SCOTT GWIN


                                                    _________________________________
                                                    HON. PATRICIA A. DELANEY


                                                    _________________________________
                                                    HON. SHEILA G. FARMER